Citation Nr: 1200664	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an inguinal hernia disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 2001 to April 2002 and from December 2003 to February 2005; he also had additional service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  There had been an earlier unpromulgated rating decision denying the claims in May 2006.  However, as the Veteran was not properly informed of it at the time, finality as to it does not attach and there is no need to submit new and material evidence to reopen at this point.

The Veteran presented testimony at a Board videoconference hearing before the undersigned in August 2011, and a transcript of the hearing is associated with his claims file.  At the hearing, the record was held open for an additional period of time to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.  

This appeal is being remanded to RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Initially, the Board points out that only selected National Guard service personnel and service treatment records appear to have been associated with the claims file.  On remand, VA should make another attempt to obtain any missing service treatment records and a complete copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be a determination that the Veteran suffered an injury during his active duty or Army National Guard service.  Generally, the OMPF/MPRJ contains copies of any physical profiles and line of duty determinations.  The claims file currently contains a line of duty determination for a right shoulder injury.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's Army National Guard service.

Moreover, the claims file only includes copies of selected service treatment records.  Currently, there are only two post-February 2005 National Guard records contained in the Veteran's claims file.  Such records might support his claim of inguinal hernias related to service.  Thus, on remand, VA should also attempt to obtain any outstanding service treatment records for the Veteran's period of Army National Guard service.  In requesting these records, VA should follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2011) with respect to requesting records from Federal facilities.

The Veteran claimed service connection for hernia and back problems in November 2005, less than a year after service discharge, and diagnosed disorders are shown by medical evidence in November 2005 and April 2008, respectively.  He contends, in pertinent part, that his currently diagnosed lumbosacral strain and inguinal hernia disorders are related to activities and events associated with them that he experienced in service during his tour of duty in Iraq, which involved heavy lifting as well as, wearing a ballistic vest.  

An April 2008 VA examination report is the first medical evidence currently of record of the post-service existence of a back disorder.  It may be that there are earlier treatment records or records showing history, symptoms, or findings of recurrent back problems after discharge from the Veteran's last period of active duty service, as post-service treatment prior to April 2008 was not denied at the time of the April 2008 examination and also because the Veteran was in the National Guard after his February 2005 service discharge, as indicated in part by an April 2009 statement.  

A VA examiner in April 2008 indicated that a single episode of lumbosacral strain in service would not have resulted in the Veteran's current mild lumbosacral strain.  However, the Veteran had also been treated for complaints of low back pain in December 2001 and the examiner did not consider this or the additional details that the Veteran provided about his in-service activities in November 2005, June 2008, and August 2011.  In November 2005, he indicated that he had lifted hundreds of millions of dollars in service; in June 2008, he submitted photographs of cargo-including gold bricks as well as paper and coin currency-that he and his 5-member team had to lift while serving in Iraq; and in August 2011, he described the cargo and his duties concerning it in more detail.  Accordingly, another VA examination-one which takes account all of the credible evidence of record as to service treatment, events, activities, and symptomatology-should be conducted, as indicated below, for the Veteran's low back claim.  

Additionally, a VA examination is required for the inguinal hernia claim, as a hernia was first medically documented about nine months after his last period of active duty.  The Veteran has documented the lifting events that occurred in service, has provided testimony in August 2011 regarding them and the inguinal hernia symptoms he experienced during combat service, and he has evidence of a current inguinal hernia disorder as reflected by a November 2005 private inguinal hernia surgery report.  Beforehand, however, attempts should be made to obtain all medical records of any treatment the Veteran received post-service for hernia symptoms prior to his private hernia repair by K. Leese, M.D., in November 2005.  Only the operation report from Dr. Leese is of record.  Earlier treatment records might corroborate an in-service injury or continuity of symptoms after service.  

Since the case is being remanded, the Veteran is urged once again to submit any lay statements pertaining to the continuity of symptomatology that he can concerning his hernia and back symptoms between their claimed onset in service and their diagnoses in November 2005 and April 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  Make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Army National Guard and copies of any outstanding service treatment records, in particular those related to his Army National Guard service between February 2005 and April 2008.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Departments of the Air Force and the Army, the Adjutant General of the State of New Jersey, and any other appropriate records repository.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all requests/responses should be associated with the claim file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Particularly, any medical records for treatment for and evaluation of inguinal hernia or back symptoms between the Veteran's service discharge in February 2005 and November 2005 for the hernias, and between his service discharge in February 2005 and April 2008 for his back, should be obtained, including any additional medical records of treatment the Veteran received from Dr. Leese prior to his November 2005 hernia surgery.  Also, ask the Veteran to submit any lay statements pertaining to continuity of his hernia and back symptoms between their claimed onset in service and their diagnosis in November 2005 and April 2008, respectively.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of any low back disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed low back disorder identified on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard, including wearing of a ballistic vest in service, treatment for back pain in December 2001 and January 2005, and the lifting of cargo which the Veteran apparently participated in for about a year from roughly 2004 to 2005; or (2) is the result of any injury sustained during INACDUTRA in the Army National Guard.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on February 19, 2005.  

A full and complete rationale for any opinion expressed is required.  The examiner should consider the photographs submitted by the Veteran in June 2008, as well as the statements and testimony he provided in November 2005, April 2008 (during an examination), and August 2011, as well as any additional evidence of continuity of symptomatology since service which he provides.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any inguinal hernia disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed hernia disorder identified on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard, including wearing of a ballistic vest in service and the lifting of cargo which the Veteran apparently participated in for about a year from roughly 2004 to 2005; or (2) is the result of any injury sustained during INACDUTRA in the Army National Guard.  

A full and complete rationale for any opinion expressed is required.  The examiner should consider the photographs submitted by the Veteran in June 2008, as well as the statements and testimony he provided in November 2005, April 2008 (during an examination), and August 2011, as well as any additional evidence of continuity of symptomatology since service which he provides.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, supra.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  Discussion of the issues should expressly address the application of 38 U.S.C.A. § 1154(b) in light of the Veteran's service in a combat zone, as documented by the photographs the Veteran submitted in June 2008.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


